DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 3/25/2022.  Claims 1-17 are pending. Claims 9-17 are withdrawn as non-elected. Claims 1-8 are examined.

Election Restriction
Applicant’s election of claims 1-8 of group I. in the response dated 3/25/2022 without traverse is acknowledged.

Claim Objections
Claims 1, 2, 3, and 8 are objected to for minor informalities.  Appropriate corrective action is required.
Claim 1, “each blade” is believed to be in error for “each electromagnetic blade of the plurality of electromagnetic blades”, “the plurality of blades” is believed to be in error for “the plurality of electromagnetic blades”
Claim 2, “the two or more electromagnetic blades” is believed to be in error for “the plurality of electromagnetic blades”
Claims 3, “electromagnetic blade” is believed to be in error for “electromagnetic blade among the plurality of electromagnetic blades”.
Claim 8, “wherein the electromagnetic blades each comprise a solenoid created by a conductive wire wrapped around the electromagnetic blade” is believed to be in error for “wherein each blade among the plurality of electromagnetic blades comprises a solenoid created by a conductive wire wrapped around each blade among the plurality of electromagnetic blades.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
An invention must have a specific, substantial, and credible utility, see MPEP 2107 II. (A) (3). The basis for applicant's asserted utility (a reactionless thruster (see applicant’s specification “[0004] …The electromagnetic soliton generator forms a self-reinforcing, standing wave of electromagnetic energy by the movement of the blade electromagnetic field. See also [0031] Contrary to conventional understanding of magnetics, the disclosure provided herein shows that arrangements of magnetic structures with a multi-arm homopolar design generates a magnetic soliton formation at scales that provide utility for propulsion and directional control. The resultant magnetic forces between electromagnetic blades described by the methods and systems herein can be observed by arrangement of magnets or solenoidal blades.))  In particular, standing waves carry no momentum, and internal forces between the blades take place within a closed system (the blades) as such. There is no disclosure of a momentum exchange with the external environment via the ejection of a momentum carrying propellant.  As such, applicant’s disclosed utility is for a reactionless thruster.   Such a utility is not credible.
Propulsion requires a change in momentum (as dictated by Newton's Second Law; where Net External Force = Fnet ext = Propulsive Force = the rate of change of the momentum of the center of mass).  In the instant invention the Propulsive Force = 0 since the Net External Force is 0.  Tipler “Physics for Scientists and Engineers”, Fifth Edition 2004, Pages 247 252 and 253.  
The dependent claims do not present additional structure which further lend to the operability of the independent claim on which they depend because while the structure being claimed modifies known structure in claim 1, the use of the structure for generating reactionless thrust has not been proven operable.
As such, since the only disclosed utility is not credible.  Therefore claims 1-8 claim an invention lacking a utility that is specific, credible and substantial.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed Wands, 858 F.2d at 737: (1) the breadth of the claims (a reactionless thruster); (2) the nature of the invention (a reactionless propulsion system (one in which propulsive force is generated without a reaction force in violation of Newton’s second law)); (3) the state of the prior art (no credible reactionless propulsion systems exist); (4) the level of one of ordinary skill (a master’s degree in aerospace engineering with 20 years of experience); (5) the level of predictability in the art (no credible reactionless propulsion systems exist and there may never be); (6) the amount of direction provided by the inventor (no credible guidance is provided by the inventor as to how to make and use the claimed invention); (7) the existence of working examples (there are none); and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (based on current scientific understanding, no amount of experimentation be able to enable the claimed invention).  As a result, undue experimentation would be required to enable one of ordinary skill in the art to make and use the claimed invention.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741